2010 progress report on the former Yugoslav Republic of Macedonia
The next item is the Council and Commission statements on the 2010 progress report on the former Yugoslav Republic of Macedonia.
Mr President, Commissioner, ladies and gentlemen, tomorrow, you will adopt the resolution on the 2010 progress report on the former Yugoslav Republic of Macedonia. As you know, in its conclusions of 14 December 2010, the Council reaffirmed its unanimous commitment to the European Union perspective of the Western Balkan countries. The ultimate goal of this perspective is the membership of these countries in the European Union.
I congratulate you on the balanced findings of the draft resolution. The text objectively reflects the situation at hand, and formulates valuable recommendations. It is unfortunate that, despite the results and progress, FYROM has so far not been allowed to commence accession negotiations. I believe that this is a loss, not only for the candidate, but also for the EU. I am pleased that the core message of Parliament's draft resolution corresponds to one of the basic principles of the Presidency. Individual performance must always be acknowledged by the EU.
As regards the specifics, we welcome the fact that the country has made significant achievements in such key areas of reform as the operation of the police, and the judicial system. The implementation of the Ohrid Framework Agreement continues to constitute a fundamental element of democracy and the rule of law in the country. There is some success to report in this respect as well, for example, in the implementation of the Act on languages. Nevertheless, it is essential that the country produce further achievements as soon as possible in areas such as dialogue between political actors, the reform of the justice system and public administration, the fight against corruption, freedom of expression and improving the business environment. The areas concerned are also covered in detail by the resolution you will be adopting, and these must also continue to have priority among the plans of the Skopje Government.
The Council acknowledged that the Commission repeated its recommendation for accession negotiations to be started with the former Yugoslav Republic of Macedonia. In its conclusions of December 2010, the Council stated that it was ready to come back to this issue during the term of the Hungarian Presidency, but unfortunately, in the absence of any new relevant developments, the Presidency has been unable to initiate this step as yet.
At this point, I must stress that good neighbourly relations continue to be of the essence. It must be treated as a fact that progress in general, and especially steps taken towards European integration, can only be successful if there is political commitment at all levels of society. Nevertheless, the political actors in a democratic society have a special, exceptional responsibility, for example, in resolving differences of opinion through democratic means, namely, dialogue and compromise. We therefore call upon the political actors of the former Yugoslav Republic of Macedonia to resume their dialogue, not only in order to accelerate the pace of the reform processes, but also to ensure the maturity of the democratic institutions of their country.
The perspective of the early elections requires special attention. The stability of the current coalition is remarkable despite the difficulties. It would be grounds for concern if the next elections created fault lines in the political palette. In order to reduce this risk, it would be important to announce the early elections based on the wide agreement that has been established in Parliament. While, on the one hand, I would like to encourage the former Yugoslav Republic of Macedonia, its political leadership and institutions, to step up their efforts and endeavour to meet the expectations formed by their citizens, on the other hand, I would like to urge the Commission and the European Parliament to continue to pay appropriate attention to the candidate and the region. No other incentive for ensuring the stability and prosperity of the Balkans available to us is as effective as a European perspective and the promotion of the accession process. I trust that, during the Hungarian Presidency, there will be a tangible sign to prove to the Balkans that the enlargement process is being kept alive, and this sign could be the decisive event in Croatia's accession, that is, the conclusion of its accession negotiations. I am convinced that this would act as a magnet to all countries in the Balkans, including the former Yugoslav Republic of Macedonia.
Member of the Commission. - Mr President, I am grateful for the opportunity to discuss the state of play of the accession process with the former Yugoslav Republic of Macedonia. I also thank Mr Vigenin for taking this report forward, building on Mr Thaler's thorough preparation. The report is comprehensive, accurate and sets out the challenges ahead.
Over the last 20 years, the country has made significant progress for two reasons. Firstly, great efforts had to be made to overcome difficult problems and even conflicts. Secondly, the European perspective has been a great incentive for progress. The challenge today is to use the very same formula - great efforts combined with a European incentive - to take the country forward.
I am grateful for the support of the European Parliament for the Commission's recommendation to start accession negotiations. We believe the country is ready to engage in a higher level of integration with Europe. In fact, the accession negotiations are our most powerful instrument to support reforms.
Yet I must share with you my preoccupation with recent developments. Our recommendation confirmed that the country has sufficiently met the political criteria but underlined that further efforts are needed in most areas. Developments so far this year have not shown the expected progress.
The Commission has been consistently asking for political dialogue, judiciary and public administration reform, fight against corruption, freedom of expression and implementation of the Ohrid Framework Agreement.
I had a very good meeting with Prime Minister Gruevski in Brussels on 24 March. We agreed to step up our efforts to bring the EU agenda back to top priority for the country. The Commission will support and monitor the process, including through a regular accession dialogue between the Commission and the government.
Concerning elections, we expect that the leaders will spare no efforts to ensure that elections will be fully transparent and in line with the best international standards. The timing is totally up to them.
I continue stressing that freedom of expression is fundamental and that journalists must be able to express their views freely. The Commission expects due process and non-selective application of the law.
The fight against corruption also needs to be pursued vigorously. I fully agree with the emphasis placed on this subject in the European Parliament's report and I welcome your suggestions regarding strengthened monitoring in this field.
For me, the 10th anniversary of the Ohrid Framework Agreement this summer is an opportunity to take stock of implementation, to bring all the communities of the country together and to renew the commitment to address the ongoing challenges.
Lastly, on the post-visa liberalisation monitoring, we need a review of the measures taken to prevent abuses of the visa regime. Countries benefiting from visa-free access to the European Union need to take all necessary measures to limit unfounded asylum applications.
2011 is an important year for the whole region. President Barroso and I will be visiting the region together, starting tomorrow and concluding in Ohrid on Saturday. We will be showing our commitment to the countries of the region and, at the same time, underlining that they should spare no effort in creating a positive momentum for enlargement. It is important that Skopje plays an active part. It is therefore essential that the name issue is solved. Both parties have repeated their commitment to finding a solution. I would have hoped that this would be more substantially reflected in the recent round of negotiations in New York.
I have consistently raised the matter, encouraging both parties to remain fully engaged. And I know that the two Prime Ministers in their direct contacts have already invested considerable efforts in reaching a mutually acceptable agreement. I hope that they are able to capitalise on these efforts this year. A solution would be a major breakthrough in turning 2011 into a promising year for enlargement.
I also thank you for your comments and requests related to the IPA Programme. IPA is the concrete demonstration that we do not only assess and criticise countries, but we, in fact, support them very practically in their efforts. Therefore, I fully agree with you that this instrument must be used as efficiently and effectively as possible.
I take note of your requests for further funding in the areas of unemployment, transport and the environment, to add to our ongoing efforts.
For most IPA components, the choice of projects is the responsibility of the national authorities. This is very important for the country's ownership. Furthermore, for the period 2011-2013, we are introducing, together with the authorities of the country, a sector-based approach. It means we will focus on sectors where the help is most needed, and plan for several years ahead. In this context, your suggestions are very valuable input for our ongoing programming dialogue.
In conclusion, I believe the Commission and Parliament are very much in agreement on the achievements of the country, and the remaining challenges. I very much hope that the name issue will indeed be resolved in the near future, and before the judgment of the International Court of Justice, which is awaited in the autumn. We are all keenly aware that the European Union has its role to play in providing the right incentives. We are at a critical juncture with the country. It can either take the path towards Europe, to our mutual benefit, or stand by as the rest of the region moves forward. This is a time for all of us to fulfil our responsibilities and our commitments.
Mr President, representatives of the Commission and Council, ladies and gentlemen, I took responsibility for presenting the European Parliament resolution on the 2010 progress report on the former Yugoslav Republic of Macedonia. I want to emphasise that the former rapporteur, Zoran Thaler, did an excellent job. We have before us an objective report which I hope will receive broad support during tomorrow's vote.
In 2011, new impetus may be given to the enlargement process in the entire Western Balkans region. Croatia is about to complete its membership negotiations. Serbia is on course to receive an endorsement from the European Commission to start such negotiations. Macedonia must do everything it can not to lag further behind in this process.
The key problem is resolving the name dispute with Greece. The early elections provide an opportunity for the new government that will be formed to use the electorate's trust to make a definitive decision on this issue. It must be clear that postponing the process entails an increasingly higher cost for Macedonia's citizens. We hope that the country's leaders will be bold and far-sighted. Mediation may also be sought from the European Commission so that the path to European Union membership can finally be opened to the former Yugoslav Republic of Macedonia.
We hope that the Council will take into account the European Parliament's position and that membership negotiations will start as soon as possible. However, the country must not simply wait, but carry out all the necessary reforms in the meantime. This will enable the negotiations to conclude much more quickly in the future.
The process of building a stable political system must continue. A key element in this is to improve electoral legislation. A greater number and more effective measures and legislation are required against corruption, as well as reforms to the judicial system and public administration. We are expecting serious efforts in terms of guaranteeing media freedom and independence.
Interethnic relations are a cause for concern. The 10th anniversary of the Ohrid Framework Agreement provides an occasion to carry out a review of the achievements made and to outline future objectives with the involvement of all ethnic groups.
I hope that European integration and the necessary reforms in the country will convey key messages to all the main political forces and that they will give their broad agreement after the elections as well.
I wish to end by saying that the European Parliament will soon appoint a standing rapporteur whom we expect to be shown due respect and trust.
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Mr President, Mr Vigenin, you have spoken here as the rapporteur and not as an ordinary speaker. Are you aware that the country has introduced massive reforms and made huge progress? The instability comes from the European Union's actions. The EU and the Council were prevented from acting by the blackmailing tactics of Greece, which have been clearly addressed by the Hungarian Presidency. Did you know that or do you really believe what you said?
(BG) Mr President, I do not know, Mr Posselt, what you failed to understand in my speech and what contradicts the actual report and the view which the Committee on Foreign Affairs was united on. I do not think that we need unnecessarily to give the authorities in the former Yugoslav Republic of Macedonia the opportunity to use statements like yours to attempt to shift the blame for the reforms that have not been carried out and the objectives not achieved to the European Commission and European Parliament.
I think that the report encourages the reforms, but also requires further measures still, which is natural when we see that there are genuine problems in a country which will possibly be a member of the European Union.
on behalf of the PPE Group. - Mr President, we have quite a balanced and objective report before us and I wish to thank all the colleagues who contributed to it. The report is of significant importance for the future of the country and its EU integration process.
The former Yugoslav Republic of Macedonia has been a candidate country since 2005 and now, for the second time, the Commission has recommended that negotiations be opened. We are supporting this recommendation, and the report calls again on the Council to open the negotiations immediately. I believe this is a timely call. The FYROM needs the European agenda as a stimulus to positive changes in the future.
Having said that, we should not be giving concessions to the FYROM, but we do need to motivate its politicians to progress and work on the European agenda. The country has recently been going through a political crisis, with part of the opposition boycotting the parliament. This is not the way that political discourse should be conducted. Political contradictions need to be addressed through dialogue, on the basis of democratic institutions created for that purpose. Therefore, I hope that the early elections called for June 2011 will contribute to resolving the situation. They should be transparent, free and fair and should be conducted in line with all applicable international standards and with the participation of all the political parties.
The issue of regional cooperation and relations with neighbours is especially important for the FYROM and its neighbours. I hope that the main issue which has been holding the country back from starting negotiations will be resolved soon. In conclusion, let me say that we as politicians need to bring more vision and a broader perspective to the region. It is our duty and responsibility to stimulate positive changes in this country.
Mr President, in keeping with the vision on enlargement, the Group of the Alliance of Liberals and Democrats for Europe supports the immediate commencement of negotiations. Mr President, I would not like Macedonia to join Turkey as one of the states which, to paraphrase Talleyrand, are dancing rather than advancing towards their European aspirations.
Although this report - and I must thank the former rapporteur, Mr Thaler, for the balance and objectivity he showed in drafting it - concludes that the situation in Macedonia has improved in a number of respects, I believe that starting negotiations will be a solution which will help speed up the reforms, create a democratic framework and a real opportunity for this country to become a European Union Member State.
It is ironic that this country's population, unlike Iceland's, is motivated to embrace European values. In the latter, the number of people interested in sharing these values of ours is very small. On the other hand, in Macedonia, the assessment of the political leadership's performance is not favourable. I do not believe that this assessment must take priority.
on behalf of the Verts/ALE Group. - Mr President, the Committee on Foreign Affairs has delivered a good and balanced report on the progress of Macedonia, and we as Greens will gladly support it. On the one hand, it is critical of the authorities in Macedonia, and more so than last year. They need to work on political stability, they need to stop any provocation of ethnic non-majorities and neighbours, and they need to guarantee freedom of the media and expression. On the other hand, it unambiguously calls for the opening of negotiations. The country complies with the criteria and deserves that.
I wish Greece would respect the advice of the Commission and Parliament and stop blocking the accession process. It can always put the brakes on the final decision if it really wants to. I very much hope Macedonia will keep working on becoming a mature European democracy, regardless of what Greece does. The accession dialogue that Commissioner Füle just mentioned sounds promising in that respect. Reform is a good thing in any case.
on behalf of the ECR Group. - Mr President, this year, we celebrate 30 years since your country, Greece, became a member of the EU. As a confirmed philhellene, I believe Greece has contributed massively to our Union. It has gained a great deal too, so why Greece would continue to deny the same benefits to its neighbour, Macedonia, simply on the base of its name, is quite beyond me and many from my country.
It is time other Member States took a much firmer line with Greece on this matter. Having received a massive package of debt refinancing from the EU to prevent its euro-based economy from collapse, Greece is hardly now in a position to hold hostage the whole enlargement process with its neighbour. Macedonia as a candidate has waited long and patiently for accession negotiations to start. It would be a disaster now if continued delays result in Macedonia turning inwards and abandoning its EU and NATO membership ambitions.
This is a genuine risk given Macedonia's domestic political fragility and its imminent elections. We need to send a strong signal of support to the forces of reform and progress in Macedonia. Failure to do so would resonate negatively throughout the Western Balkans, a region where EU membership prospects are the glue that binds these fractious countries together.
Mr President, we are in favour of the enlargement of the European Union to include all the Balkan countries, if they so wish. However, I should like to point out, based on progress in enlargement to date, that cooperation with these countries and the accession procedure - especially in times of economic crisis - should contribute to sustainable development and the economic and social prosperity of the enlargement countries and the Union and their citizens, and not to the imposition of economic policies that plunge these countries into recession, increase unemployment and cut back social rights. Also, Commissioner, I believe that the accession procedure should be carried out with respect for international law and international procedures, in this case, with respect and support for the procedure to find a commonly acceptable solution to the question of the name, under the aegis of the UN.
This is an important issue and should be resolved before accession negotiations commence. The political forces in FYROM should take the necessary steps and avoid practices and rhetoric that exacerbate the problem. Their political will, in terms of whether or not they want an accession procedure, will be judged on this point and not on military-type missions, such as Afghanistan, which the report again considers to be an achievement of this country.
Mr President, Mr Zoran Thaler, who acted as the rapporteur on FYROM, is no longer with us following the serious complaints which we all read about in the Sunday Times. In my view, he enjoys a presumption of innocence. However, in light of the accusations against him, the present report on FYROM does not enjoy a presumption of credibility. In a letter to the President of the House dated 22 March, I asked for the report not to be put to the vote until such time as the results of enquiries had been released following the opening of the conciliation procedure.
I therefore call on every Member to abstain in this vote, in order to maintain the integrity and credibility of the House. I personally shall do so. Nevertheless, I must comment, in any event, that I do not agree with the position taken by Mrs Győri, but I do consider the views of Mr Füle and the deputy rapporteur to be realistic.
They have pointed out that this country is riddled with corruption, with no plan on the horizon, and that relations between the various ethnic groups and the quarrel with Greece over the question of the name remain. Therefore, serious account needs to be taken of this point in the report.
(BG) Mr President, I will agree, to a certain extent, with what Commissioner Füle said, namely, that we can actually see tangible progress in Macedonia's development as it advances towards the European Union. However, numerous unresolved issues also remain.
For example, the case concerning the registration of the Bulgarian non-governmental organisation 'RADKO' has been pending for years on end before the Supreme Court of the Republic of Macedonia. On account of this registration and its rejection, to be more precise, 'RADKO' won a case here in the building of the European Court of Human Rights, very close to our Parliament, for which Macedonia was condemned.
People considering themselves Bulgarian, whom I will refer to as a 'Bulgarian ethnic group' to make it easier, even though this is not an accurate definition, are still the only ethnic group in Macedonia without a registered political party. This is due to the repression that has already been going on for 20 years against anyone declaring that they consider themselves Bulgarian. This has reached the point that these people no longer want to form a political party like all the other ethnic groups in Macedonia are doing.
I feel that these issues are vitally important and need to be resolved because they are part of the political criteria which, in my view - and on this point I will disagree with the Commissioner - Macedonia has not met. Until these problems are resolved, it is not possible to initiate any new phase whatsoever in the negotiations on Macedonia's accession to the European Union.
(EL) Mr President, I have listened to the Commission; the Commission report this time is much more critical than last time and we all know what is happening inside the country. Nevertheless, I have listened to fellow Members putting forward unprecedented theories. Theories such as, because Greece is in economic crisis, it should say 'yes' to whatever everyone else wants. I should like to point out to my fellow Members that, for as long as Greece is in economic crisis, no government will agree to start negotiations in the Council and the proof of Greece's good faith was demonstrated when it agreed to this country's candidature.
Consequently, either the issue over the name, which is being used as a cover for propaganda and efforts to put the current political situation first, will be resolved or negotiations will not start and no Greek government will agree to this. Also, I wish to say to my fellow Members that there are numerous countries which have prevented other countries - over long periods of time - from joining the Union. Greece cannot therefore be condemned for exercising its absolute right under the Treaties in the Council.
(DE) Mr President, Mrs Győri, Mr Füle, I was one of the first or perhaps the first rapporteur on Macedonia in this House and I am watching with regret how the situation has and has not developed. After this, I became rapporteur for Croatia and there, it is possible to see a clear difference. Croatia had problems with its neighbours, including Slovenia, but Croatia worked to solve the problems. If Macedonia does not make enough effort to resolve its difficulties, although I do not want to blame just one side, then at least that is Macedonia's problem. Let us be honest. You cannot give the country a greater sense of identity by erecting a statue of Alexander the Great in every square or by calling the airport after Alexander the Great. You must have an interest in resolving the problems.
Why is this interest important? Mr Füle referred to the Ohrid Framework Agreement, which represented major progress. However, the less effort the country and the government make to implement domestic reforms and to find a solution together with Greece, the more the Albanian population of the country will say: 'What are we doing in this country when we really have no option of joining the European Union?' This is why it is so urgent for Macedonia to work together with Greece to resolve the problem.
(BG) Mr President, Mrs Győri, Commissioner, I, too, would like to thank Mr Vigenin for the fine presentation of this report. The European Union's political will is for all the countries in the Western Balkans to be quickly and successfully integrated into the European Union and be given full membership of the European family.
The problems which have accumulated historically, especially in the Balkans, can only be overcome through European integration. This would allow the borders in this part of Europe to turn from a sign of division to a sign of unity, as in the case here, for example, between France and Germany.
The resolution takes into account and welcomes the progress made by this country, especially in the economic sector. However, it emphasises that the country needs to complete the remaining section of the journey towards full membership.
The resolution mentions problem areas as well. These are political and interethnic relations, good neighbourly relations, the state of freedom of the media and the rights of all citizens, irrespective of their declared ethnic origin. Particularly those who openly declare their Bulgarian ethnic origin are sometimes subject to discrimination.
The resolution also mentions the importance of preserving cultural and historical heritage, which is an important European value. It is good that this resolution explicitly mentions the situation regarding the ethnic Bulgarian cultural monuments in Macedonia. Trust is built through respecting the historical facts and not through provocative, needless manipulation and distortion of the truth.
I sincerely want Macedonia's citizens to overcome the problems of the past quickly so that we can welcome them as fully-fledged citizens of the European Union. However, this process of overcoming problems is achieved through having the political will to break the ties with people who served in the former Yugoslav Communist secret services, infiltrated and engaged in acts of provocation in Macedonia's political and economic, media and social life, just as happened, of course, in other Eastern European countries.
(EL) Mr President, a few days ago, Mr Gruevski's government announced early elections. In the midst of the outcry about violations of the independence of the press, the independence of the judiciary and the Skopje 2014 urban development plan, at a time when political dialogue has ground to a halt, Mr Gruevski is attempting a forward retreat.
If the unresolved question of the name is added to this unfortunate internal environment, this will severely try the European prospects of this country. The Greek Government has repeatedly proven that it wishes to close this chapter once and for all, by increasing bilateral contacts at prime ministerial level. Unfortunately, so far, nothing positive has come out of this, through no fault of Greece's.
Within this framework, Mr Gruevski is playing pre-election games and trying to convince international public opinion that it is Greece which is pulling new rabbits out of the hat on the name question, thereby constantly obstructing any resolution of the difference. Responsibility for the European future of this country is in its hands and it is being called upon to assume its responsibilities.
(SV) Mr President, as I only have one minute, I will just mention one point. What we have learnt so far from enlargement is that the real reforms only begin once the negotiations start. It is not the case that tomorrow, as soon as we initiate negotiations with Macedonia, we will also conclude this process. This is only the beginning.
There will then be numerous opportunities to block the country if Greece should so wish, but to block the country now in this situation, and with the particular geographical location of this country, is totally irresponsible. Macedonia is in a very sensitive position. To make this country wait even longer would be to send out the wrong signals. It would only contribute to increasing nationalism and strengthen the very negative forces that we want to combat through enlargement.
(SK) Mr President, on the journey from Strasbourg to Brussels, we cross Luxembourg twice. First through the sovereign state of Luxembourg, and then through the Belgian region of the same name. If the Belgians had followed the logic of the Greeks when the EU was being established, it would not exist today.
Macedonia is ready to begin talks on EU accession. However, if it is to continue on a democratic path, it will need our help and solidarity, just as Greece needed it recently. I fully respect the veto right of every Member State when it comes to accepting new members. I would like to appeal to the Members from Greece, however, to show goodwill and support not only this report, but also the amendment, which reinstates the reference to Macedonian in the text as one of the official languages.
(HU) Mr President, the achievements made by Macedonia in relation to European integration were already greatly appreciated by the country report of February last year. The relevant decision of the European Parliament once again urged the settlement of the name debate and the immediate commencement of accession negotiations. I consider it unacceptable, and even downright scandalous, that there has not been any substantial progress in this regard in the past year either. This undermines the credibility of the EU itself. The EU, as well as the Hungarian Presidency, counts the accession of the countries of the Balkans, including Croatia and the Macedonian state, among its priorities. I ask Parliament, the Council and the Commission to support, regardless of the country's name, Macedonia's accession negotiations being started as soon as possible.
(HU) Mr President, I agree with those who point out that there is mutual responsibility. The European Union, the European Council is responsible for continuing to drag its feet over the accession negotiations and thereby depriving itself of one of its most important tools, namely, the stabilisation of the region, and so is the Macedonian leadership for believing that, if the accession negotiations do not begin, it does not need to continue the reforms referred to by Minister Győri and Commissioner Füle. And as far as the name is concerned, I must say that as a Central European, a Hungarian, I find this dispute between Greece and Macedonia exceedingly absurd. I consider the inflexibility of both parties unacceptable. I wonder how the European Union would have reacted if, for example, Hungary had objected to the accession of Romania in 2007. There was not the slightest risk of this happening in Hungary, and I therefore ask both parties to exercise reasonable self-restraint.
(SK) Mr President, it cannot be denied that Macedonia has made substantial progress over the past year. However, there is still room for improvement in key areas. In my opinion, the most important requirements are to secure the independence of the judiciary, the level of freedom of expression in the media, a stronger civil society and better political dialogue.
The office of ombudsman had considerably more work over the past year, but the number of its recommendations accepted by the public administration fell. I therefore agree with the Commission's view that the position of the ombudsman must be strengthened.
However, I welcome the success in the area of improving the protection of minorities and cultural rights. Macedonia has substantially reduced the number of Roma who are without personal documents. Unfortunately, their living conditions are still wretched and they continue to face discrimination. As we all know, this is an issue which does not apply only to Macedonia. The situation of the Roma confirms to us all the more that this is a pan-European problem.
Despite the problems, Macedonia remains a stable country in the region, enjoying good relations with neighbouring states, and I believe it is well on its way towards the EU.
(SK) Mr President, the former Yugoslav Republic of Macedonia has long been interested in joining the EU. According to the available information, the country is now ready to begin accession talks, as it has sufficiently fulfilled the necessary political criteria, achieving progress in the reform of public administration, the judiciary and police forces. The political system appears to be stable, the political parties communicate with one another and the position of minorities has also improved. Certain reservations may still be raised in relation to the independence of the judiciary, the fight against corruption and freedom of expression in the media, all of which has a negative impact on the business environment and the inflow of foreign capital.
However, progress has been achieved in the area of harmonising laws and policies, especially in the free movement of goods, the law on trading companies and financial services, and also justice, freedom and security. I am therefore certain that the citizens of the former Yugoslav Republic of Macedonia now quite rightly expect that free Europe will offer them the hand of friendship. Let us have the confidence to open the doors of the European Union to them.
(EL) Mr President, in this House, we all support the European prospects of the former Yugoslav Republic of Macedonia. We - and especially the Greek MEPs - also want to resolve the long-standing issue of the name of this country.
These are two objectives which, by default, are closely linked, but which do not run in parallel, Commissioner. Do you believe that these two interlinked objectives will be achieved if we support the immediate start of accession negotiations between this country and the European Union tomorrow? I can assure you that they will bring about precisely the opposite: we will give the Gruevski government an incentive for even greater intransigence, thereby prolonging the impasse in negotiations on the name and, as a result, further freezing this country's accession prospects.
If we adopt this report tomorrow, it will therefore be the wrong message, the wrong policy and the wrong move, which is why I shall be voting against the report tomorrow.
(DE) Mr President, like Mr Swoboda, I would like to compare Croatia and Macedonia. Both countries have an exemplary record as far as minorities are concerned. The minorities in both countries are all represented in the government, which is not the case in most EU Member States. However, there is one difference. In Croatia, the opposition has largely taken a constructive approach. In Macedonia, the socialist opposition has used brutal blocking tactics. I regret the fact that some Members of this House have today turned themselves into the tools of the socialist opposition during the election campaign.
Member of the Commission. - Mr President, as acknowledged in the draft resolution we are discussing today, and in the Commission progress report of November 2010, the country has sufficiently met the political criteria. However, it needs to maintain the momentum of the reform process in all areas. It is a critical issue indeed. As the discussion has shown, we all agree on this important point.
As I have said already, we are at a critical juncture with the country. It must continue on the path towards Europe as the rest of the region moves forward. The leadership of the country needs to focus on the future for the benefit of its citizens. They will have all our support in this endeavour.
Let me make one more remark which I think is important for the country we are debating and for the whole region. It is not for the first time we have seen a party being represented in a parliament walking out and boycotting the work of the parliament. Let me tell you my personal view; it is unacceptable. I think all the aspirant countries and candidate countries need to use the democratic institutions to strengthen them and not undermine them. They need to learn that democracy needs to be exercised within the democratic institutions and not outside.
I hope very much that you will join me in sending a powerful message to the countries in the region that the political parties, whether they are from the right or left, should use the inclusive character of the process to work together on the European agenda and not take their argument to the street.
Mr President, Commissioner, ladies and gentlemen, allow me to respond to one aspect, namely the issue of the name of the country, and let me begin by stating that I deeply sympathise with the dissatisfaction, and even anger, of the Members over this matter. There is nothing worse than a situation where we are stalling over an issue, and even if the country delivers in terms of performance, we are unable to acknowledge it. I must say that I consider maintaining good neighbourly relations to be essential, and enlargement is only possible along these lines. A part of this should be that the parties come to a mutually acceptable solution through negotiations, under the auspices of the UN.
The Council welcomes the ongoing high-level dialogue and is looking forward to it yielding results. Currently, all attention is focused on the ongoing case before the International Court of Justice, where the arguments put forward orally were heard between 21 and 30 March. The final decision is expected for September 2011. However, the fact that the name dispute remains unresolved, and the protraction of the so far unsuccessful negotiations, must not be a justification for slowing down the reforms in the country. The Hungarian Presidency conducted in-depth bilateral negotiations with the parties concerned before the beginning of its term of Presidency, and encouraged them to find a solution. It is they who must find this solution. Although everyone else is free to help, it ultimately depends on them.
We therefore continuously encourage this dialogue and this search for a solution. I would be deeply sorry if we could not make progress in this matter during the Hungarian Presidency. As I have mentioned, the reason for this is not only the former Yugoslav Republic of Macedonia, but the entire region, the courtyard of the European Union, for which the time has come to no longer be a courtyard but an integral part of the EU. It should be important for us to finally be able to make progress. Thank you very much, Mr President.
I have received one motion for a resolutiontabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at noon.
Written statements (Rule 149)
I am both pleased and sad that we are having this debate today. I am sad because six years have already elapsed since the Council granted the Republic of Macedonia candidate country status without any date being set for starting negotiations, in spite of the progress made.
While examining Mr Vigenin's report, I recognise many of the demands made on my country, Romania, during the pre-accession period. However, I notice that, in spite of the prompt, specific response from the Republic of Macedonia to these demands, we have not made any kind of progress in opening negotiations. I think that the Republic of Macedonia's journey towards EU membership is taking far too long and we do not want its citizens to lose their optimism and hope one day.
I agree with our rapporteur who is calling on the Commission, Council and High Representative to start developing a generally applicable arbitration mechanism which will resolve bilateral issues, including the dispute with Greece about this country's name. This is an important test not only for the post-Treaty of Lisbon common foreign policy, but also for the Union's ability to resolve disputes at its borders.
The last assessment report on the former Yugoslav Republic of Macedonia (FYROM) is neither worse nor better than the previous ones. However, we all know that the content of these reports is not the main obstacle to the commencement of accession talks. The obstacle is the dispute with Greece over names. Without this, the talks would probably have started already. The EU should therefore play a more determined role in solving it, perhaps even a decisive role. After almost 20 years of fruitless searching for a way out, it is now entirely appropriate to debate the next steps, including possible changes to the negotiating mechanism. The Commission should submit relevant alternative proposals in this direction. Through our lengthy passivity, we have all contributed to the uncertain fate of the entire country, yet this is a country that is still - even after so many years - reporting to the EU. We should also end the 'foot-dragging' between Parliament, the Commission and the Council over the start of accession talks. No one takes seriously the 'dialogue of the deaf' between Parliament and the Commission on the one side, and the Council on the other. This is because it undermines the credibility of the EU as a whole. Let us not fool ourselves - support for EU accession is still high in FYROM. However, it has fallen noticeably over the long term. The patience of the people of FYROM, both Macedonians and Albanians, has its limits, even if each have their reasons for this.